                Case 1:19-cv-00255-JLT Document 51 Filed 02/17/21 Page 1 of 1

                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA



   HECTOR CLARENCE ANDERSON,                     Case No. 1:19-cv-00255-JLT (PC)

                   Plaintiff,                    ORDER & WRIT OF HABEAS CORPUS
                                                 AD TESTIFICANDUM FOR THE ZOOM
           v.                                    APPEARANCE OF HECTOR CLARENCE
                                                 ANDERSON (CDC # BS-7102)
   H. ANGLEA,

                   Defendant.
                                         /

   Hector Clarence Anderson, CDCR # BA-7102, is a necessary and material witness and is confined at
   Valley State Prison, in the custody of the Warden. To secure this inmate's attendance, a Writ of Habeas
   Corpus ad Testificandum will issue commanding the custodian to produce the inmate before Magistrate
   Judge Sheila K. Oberto, by Zoom video conference on Thursday, March 18, 2021 at 10:30 a.m.

                              ACCORDINGLY, THE COURT ORDERS that:
1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court, commanding the Warden
   to produce the inmate named above, by Zoom video conference, to participate in a settlement conference
   at the time and place above, until completion of the settlement conference or as ordered by the court.
   Zoom video conference connection information will be supplied via separate email.
2. The custodian is ordered to notify the court of any change in custody of this inmate and is ordered to
   provide the new custodian with a copy of this writ.
3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation Office at Valley
   State Prison at (559) 665-8919 or via email.
4. Any difficulties connecting to the Zoom video conference shall immediately be reported to Wendy
   Kusamura, Courtroom Deputy, at wkusamura@caed.uscourts.gov.

                            WRIT OF HABEAS CORPUS AD TESTIFICANDUM

   To: Warden, VSP, P. O. Box 99, Chowchilla, California 93610:

   WE COMMAND you to produce the inmate named above to testify before Judge Oberto at the time
   and place above, by Zoom video conference, until completion of the settlement
   conference or as ordered by the court.

   FURTHER, you have been ordered to notify the court of any change in custody of the
   inmate and have been ordered to provide the new custodian with a copy of this writ.

   IT IS SO ORDERED.

       Dated:      February 17, 2021                         /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
